Title: To Alexander Hamilton from William Ellery, 15 July 1793
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] July 15, 1793. “By the last post I recd. your letters of the 25th, 28th and 29th of the last month.… I shall be attentive to, and inquisitive about the circumstances of vessels which shall sail to foreign ports without delivering up their licenses, as required in the second, and for the answer to my question concerng. captured vessels contained in your letter of the 29th. you have my thanks.…”
